Exhibit 99.7 Date 3 April 2009 PARAGON SHIPPING INC. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - HSH NORDBANK AG as Agent and Security Trustee - and - HSH NORDBANK AG as Swap Bank SUPPLEMENTAL AGREEMENT relating to a secured loan facility of (originally) up to US$51,500,000 WATSON, FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 INTERPRETATION 2 2 AGREEMENT OF THE CREDITOR PARTIES 2 3 CONDITIONS PRECEDENT 3 4 REPRESENTATIONS AND WARRANTIES 3 5 AMENDMENTS TO LOAN AGREEMENT AND OTHER FINANCE DOCUMENTS 3 6 FURTHER ASSURANCES 6 7 FEES AND EXPENSES 6 8 COMMUNICATIONS 7 9 SUPPLEMENTAL 7 10 LAW AND JURISDICTION 7 SCHEDULE 1LENDERS AND CONTRIBUTIONS 8 SCHEDULE 2 9 PART BFORM OF COMPLIANCE CERTIFICATE 9 EXECUTION PAGES 10 THIS AGREEMENT is made on 3 April 2009 BETWEEN (1) PARAGON SHIPPING INC. as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 herein, as Lenders; (3) HSH NORDBANK AG, acting through its office at Gerhard-Hauptmann-Platz 50, D-20095, Hamburg, Germany as Agent; (4) HSH NORDBANK AG, acting through its office at Gerhard-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Security Trustee; and (5) HSH NORDBANK AG, acting through its office at Martensdamm 6, D-24103, Kiel, Germany as Swap Bank. BACKGROUND (A) By a loan agreement dated 31 July 2008 (the “Loan Agreement”) and made between (i) the Borrower, (ii) the Lenders, (iii) the Agent, (iv) the Security Trustee and (iii) the Swap Bank, the Lenders agreed to make available to the Borrower a secured loan facility in an amount of (originally) up to US$51,500,000, of which an amount of US$46,250,000 is outstanding by way of principal on the date hereof. (B) The Borrower has requested that the Lenders give their consent: (i) to waive the application of the security cover provisions in clause 15.1 of the Loan Agreement during the period commencing 1 January 2009 and ending 4 January 2010 (the “Waiver Period”); (ii) to waive the Borrower’s financial covenants set out in clauses 12.4(a) and 12.4(c) of the Loan Agreement during the Waiver Period; and (iii) to allow it to renegotiate of the Initial Charterparties. (C) The Lenders’ consent to the Borrower’s requests referred to in Recital (B) are subject to the following conditions: (i) the Borrower not prepaying, or providing additional security for, any of the other facilities entered into by the Borrower with other banks and financial institutions, unless it also prepays, or provides additional security for the Loan pro rata to the Lenders’ share in the aggregate Financial Indebtedness of the Borrower to all banks and financial institutions; (ii) the Borrower not restructuring any of the other facilities entered into by the Borrower with other banks and financial institutions in a way that would disadvantage the Lenders or any of the other Creditor Parties; (iii) provision of quarterly reports of any developments in relation to the Ship and the financial position of the Borrower (including, without limitation, details of all existing facilities); (iv) the Margin increasing to 2 per cent. per annum during the period commencing on 1 January 2009 and ending on the Margin Review Date; 2 (v) restricting the payment of dividends and/or the purchase of shares in the Borrower as part of the Borrower’s share buy-back scheme during the Waiver Period to a maximum of $0.50 per share per annum (or $0.125 per quarter); (vi) maintaining in the Debt Service Reserve Account an amount equal to, or greater than the aggregate of $750,000 and Six Months’ Debt Service (as defined in this Agreement); and (vii) any renegotiation of the Initial Charterparties to be subject to the daily charterhire being sufficient to cover all cash obligations and expenses (including, without limitation, debt service, operating expenses and commissions). (D) This Agreement sets out the terms and conditions on which the Creditor Parties agree, with effect on and from the Effective Date, to amend the Loan Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Defined expressions.Words and expressions defined in the Loan Agreement and the other Finance Documents shall have the same meanings when used in this Agreement unless the context otherwise requires. 1.2 Definitions.In this Agreement, unless the contrary intention appears: “Effective Date”means the date on which the conditions precedent in Clause 3 are satisfied; “Loan
